     Case: 1:15-cv-01586-CAB Doc #: 114 Filed: 06/04/20 1 of 3. PageID #: 1182




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

     ATSCO HOLDINGS CORP., et al.                  )   CASE NO. 1:15-CV-1586
                                                   )
             Plaintiffs,                           )   JUDGE CHRISTOPHER A. BOYKO
                                                   )
     v.                                            )
                                                   )
     AIR TOOL SERVICE COMPANY, et al.              )
                                                   )
             Defendants.                           )
                                                   )


                 MEMORANDUM IN OPPOSITION TO TAKE DEPOSITION


          Defendants have filed a motion to take a discovery deposition. Plaintiffs oppose that

motion.

          By way of background, discovery was initially set to be completed in this matter in 2016.

The parties consented to move to for additional time to complete discovery (doc. 42), a motion the

Court granted and, in doing so, stated there would be “no further extensions.” (11/10/16 minute

entry.)

          Discovery closed with Defendants taking no depositions of Plaintiffs or witnesses they

identified (and recall: the identify of witnesses was not unknown to the principal shareholder of

Defendants who negotiated with Plaintiffs and, before closing, had operated the business assets

said in this litigation to be defective). Defendants never claimed (then or now) that they were

rebuffed in taking depositions during the discovery period. In short, Defendants made a strategic

or financial decision to engage in discovery as they did, a decision from which they now seek

relief.
    Case: 1:15-cv-01586-CAB Doc #: 114 Filed: 06/04/20 2 of 3. PageID #: 1183




       As the Court knows, the parties prepared this case for trial in the summer of 2017. The

parties were eleven days from trial and at the final pretrial conference when Defendants raised the

threshold indemnification/notice issue. Never did they claim in that run-up to trial that they had

been foreclosed in taking discovery or even that they wanted a deposition or would find it useful

to them or for narrowing issues. Defendants do not explain in their motion what changed.

       None of the Defendants’ rationale in their motion support reopening discovery at this late

date. They claim they need to understand legal or factual underpinnings for the claim. But they

had a chance to do that in the original discovery period, chose not to, and present no justification

to be relieved of that decision. They make much of alleged deficiencies with respect to exhibit

production and trial briefs. But this argument is not compelling when (1) they did not complain of

this in 2017, (2) the Court has issued a new order concerning trial briefs and exhibits anyway (Doc

112), and (3) Defendants’ relief (if any) concerning these alleged procedural deficiencies is not the

reopening of fact discovery.

       Defendants provide no compelling reason to reopen discovery four years later and over the

Court’s prior “no more extensions” statement.



 Respectfully submitted,

 /s/ Brian P. Muething
 Brian P. Muething (0076315)
 Keating Muething & Klekamp, PLL
 One East Fourth Street, Suite 1400
 Cincinnati, Ohio 45202
 Tel: (513) 579-3814
 Fax: (513) 579-6457
 bmuething@kmklaw.com
 Attorneys for Plaintiffs,
 ATSCO Holdings Corp. and HY-TECH Machine, Inc.
     Case: 1:15-cv-01586-CAB Doc #: 114 Filed: 06/04/20 3 of 3. PageID #: 1184




                                 CERTIFICATE OF SERVICE

        I certify I filed the attached with the Court’s filing system that will provide notice to all
parties registered for notice.

                                                  /s/ Brian P. Muething
                                                  Brian P. Muething
10037001.1
